




EMPLOYMENT AGREEMENT, as AMENDED




THIS AMENDED EMPLOYMENT AGREEMENT (“Agreement”) is effective the 1st day of
January, 2011 by and between DIRECT INSITE CORP., a Delaware corporation
(hereinafter the "Company"), and James A. Cannavino, an individual residing at
#1 Lovango Cay, USVI  (mailing address 6501 Red Hook Plaza, Suite 201-PMB, Red
Hook, St. Thomas, USVI 00802) (hereinafter referred to as "Cannavino").


W I T N E S S E T H:


WHEREAS, the Company entered into into an agreement with Cannavino effective as
of January 1,2011; and


WHEREAS, The parties desire to enter into this amended Agreement.;


NOW, THEREFORE, it is agreed as follows:


1.           Prior Agreements Superseded.  This Agreement supersedes any
services, consulting or other agreements, oral or written, entered into between
Cannavino and the Company prior to the date of this Agreement except for stock
options and restricted stock or other equity-based awards previously granted to
Cannavino, which stock options and awards shall continue in full force and
effect, under the terms and conditions effective when they were issued.


2.           Services.  The Company hereby agrees to employ Cannavino and
Cannavino hereby agrees to continue serving as Chief Executive Officer of the
Company and Chairman of the Board of Directors of the Company (the “Board”),
with commensurate responsibilities.  Cannavino shall serve in similar capacities
of such of the subsidiary corporations of the Company as may be selected by the
Board without additional compensation.  Cannavino shall perform his services to
the Company and its subsidiaries principally from his home offices, and his
responsibilities, though requiring some travel, shall not require regular
attendance at any Company office.  Notwithstanding the foregoing, it is
understood that the duties of Cannavino during the performance of services shall
not be inconsistent with his position and title as Chief Executive Officer and
Chairman of the Board of the Company.  Any change in responsibilities would be
negotiated and provided in a mutually agreed contract or contract revision.


3.           Term.  Subject to earlier termination on the terms and conditions
hereinafter provided, the term of this Agreement shall cover the period January
1, 2011 through and ending on December 31, 2012.


4.           Compensation.  For all services rendered by Cannavino under this
Agreement, compensation shall be paid to Cannavino as follows:


 
 

--------------------------------------------------------------------------------

 
(a)            Cannavino shall receive $25,833 per month ($310,000 per year) as
base salary, which shall be reviewed by the Company each year, and shall be
subject to such increases (but not decreases) as the Company may determine,
taking into consideration, among other things, the Company’s and the Employee’s
performance during the preceding year as well as increases in the cost of living
and other factors (“Base Salary”).  Cannavino shall be eligible to receive an
annual incentive bonus (“Annual Bonus”), with a target bonus equal to 70% of
Base Salary.  80% of the Annual Bonus shall be based on the Company’s attainment
of revenue growth and cash flow from operations as set forth in its annual
commitment plan approved by the Board of Directors that will include a threshold
opportunity of 50% of attainment and a maximum payout of 150% of attainment (see
example in Attachment A).  20% of the Annual Bonus will be based on individual
objectives as determined by the Compensation Committee of the Board.  As used in
this Agreement, “Base Salary” shall refer to the Base Salary as may be increased
from time to time hereunder.  Any Annual Bonus shall be paid not later than the
fifteenth (15th) day of the third (3rd) month after the conclusion of the fiscal
year with respect to which it is earned.


(b)           Equity grants in 2011 and 2012 will be based on an assessment of
performance in early- to mid- 2011 and 2012, respectively.


(c)           Cannavino shall be entitled to fully participate in all benefit
programs available to executive employees of the Company during his employment
with the Company.


(d)           Cannavino’s  Stock options will convert to common stock on a one
to one basis if the new board ( Elected at the May 2011 Shareholder meeting)
deems Cannavino has made positive contributions to the Company in the
transition.


5.           Expenses.  (a) Cannavino shall be reimbursed for all out-of-pocket
medical expenses, (not to exceed $30,000 in any year). (b) Cannavino shall be
reimbursed for all other out-of-pocket office expenses reasonably incurred by
him in the performance of his duties hereunder. (c) Additionally Cannavino shall
be reimbursed for his reasonable expenses, including travel, up to $40,000 in
any year, incurred performing his duties with respect to the following not for
profit organizations: the National & International Center for Missing and
Exploited Children and Business Executives for National Security (“BENS”).  Upon
its expiration, the Company will renew, under substantially the same original
terms and conditions, the Airpass issued to Cannavino.   All expenses due
hereunder shall be paid or reimbursed to Cannavino within 30 days after receipt
by the Company of documentation therefor.


6.           Termination of Employment.  Cannavino’s employment with the Company
and this Agreement shall terminate upon the earliest of the following
events:  (i) Cannavino’s termination of employment by the Company. (ii)
Cannavino’s resignation from employment with the Company at his sole discretion.
(iii) Cannavino’s death, (iv) Cannavino’s “disability” (as defined below);   or
(v) the non-renewal of this Agreement upon its termination on December 31, 2012.


 
2

--------------------------------------------------------------------------------

 
7.           Severance Benefits.  Cannavino shall be entitled to the severance
benefits provided for in subsection (a) hereof in the event of his termination
of employment by the Company or his resignation from the Company at any time at
his sole discretion.


(a)            The severance benefits to be paid to Cannavino in the event of
his termination of employment or his resignation from employment from the
Company shall consist of:


i) (x) A lump sum cash payment, payable upon Cannavino’s termination of
employment, equal to 2 times his annual Base Salary; and  (y) immediate vesting
of all Company stock options, restricted stock and other outstanding equity
based awards.


ii) All “Accrued Obligations,” comprised of (w) Base Salary through the date of
termination of employment, payable on the first payroll date coincident with or
next following the date of employment termination, (x) any unpaid Annual Bonus
with respect to any fiscal year of the Company completed prior to the date of
termination of employment payable on the first payroll date coincident with or
next following the date of employment termination, (y) all accrued and vested
benefits under employee pension (including 401(k)) and welfare plans in which
Cannavino participates, in accordance with applicable plan terms, and (z)
unreimbursed business expenses, including those set forth in paragraph 5 of this
Agreement, incurred through the termination of employment date, in accordance
with the Company’s business expense reimbursement policy.


(b)           Upon the termination of Cannavino’s employment, Cannavino shall be
entitled to purchase, for the depreciated net book value (as of the last day of
the calendar year of termination), all Company-owned office equipment,
furnishings and cars, etc. that were used by Cannavino as of the date of his
employment termination.


(c)           To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and this Agreement shall be interpreted in a
manner consistent with this intent. Notwithstanding anything else contained
herein to the contrary, any payment that constitutes a “deferral of
compensation” subject to Section 409A of the Code required to be made to
Cannavino hereunder upon his termination of employment (including any payment
pursuant to this paragraph 7) shall, if Cannavino is a “specified employee”
within the meaning of Section 409A of the Code at the time of such termination,
be made promptly on the earlier of (i) the six month anniversary of Cannavino’s
date of termination of employment, and (ii) his death, in each case to the
extent necessary to avoid imposition on Cannavino of any tax penalty imposed
under Section 409A of the Code.  Amounts payable under this Agreement shall be
deemed not to be a “deferral of compensation” subject to Section 409A of the
Code to the extent provided in the exceptions in Treasury Regulations
§§1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)), other applicable provisions
of Treasury Regulations §1.409A-1 through A-6, and any other applicable
exceptions as may be in effect from time to time under Section 409A of the
Code.  Solely for purposes of determining the time and form of payments due
Cannavino under this Agreement (including any payments due under paragraph 7 of
this Agreement or otherwise in connection with his termination of employment
with the Company), Cannavino shall not be deemed to have incurred a termination
of employment unless and until he shall incur a “separation from service” within
the meaning of Section 409A of the Code. To the extent that the Company and
Cannavino determine that any provision of this Agreement could reasonably be
expected to result in Cannavino’s being subject to the payment of interest or
additional tax under Section 409A, the Company and Cannavino agree, to the
extent reasonably possible as determined in good faith, to amend this Agreement,
retroactively, if necessary, in order to avoid the imposition of any such
interest or additional tax under Section 409A of the Code in a manner that
preserves Cannavino’s economic interests prior to such imposition. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Cannavino’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.


 
3

--------------------------------------------------------------------------------

 
8.           Death.  In the event of Cannavino’s termination of employment due
to his death, he or his estate (as the case may be) shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (a)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Cannavino
up to the employment termination date divided by the number of days in the
year.  In addition, all of Cannavino’s Company stock options, restricted stock,
and other outstanding equity based awards shall immediately vest upon
Cannavino’s employment termination by reason of death.  Any prorated Annual
Bonus shall be paid at such time as the bonus would have been paid hereunder had
Cannavino’s employment continued through the Annual Bonus payment date.


9.           Disability.  In the event of Cannavino’s termination of employment
due to his “disability” (as defined below), he shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (a)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Cannavino
up to the employment termination date divided by the number of days in the
year.  In addition, all of Cannavino’s Company stock options, restricted stock,
and other outstanding equity based awards shall immediately vest upon
Cannavino’s employment termination by reason of “disability.”  For purposes of
this Agreement, “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.  Any prorated Annual Bonus shall be paid at such time
as the bonus would have been paid hereunder had Cannavino’s employment continued
through the Annual Bonus payment date.


 
4

--------------------------------------------------------------------------------

 
11.           Non-Renewal of Agreement.  In the event this Agreement terminates
on December 31, 2012 in accordance with its terms, Cannavino shall be paid a
consulting fee for the 12 month period ending December 31, 2013 which shall be
payable monthly at the annual base salary rate set forth in paragraph 4(a) of
this Agreement.  Cannavino’s service as a consultant shall only be required at
such times and such places as shall not result in unreasonable inconvenience to
him, recognizing his other business commitments that he may have to accord
priority over the performance of services for the Company. In order to minimize
interference with Cannavino’s other commitments, his consulting services may be
rendered by personal consultation at his residence or office wherever
maintained, or by correspondence through mail, telephone, fax or other similar
mode of communication at times, including weekends and evenings, most convenient
to him.


12.           Non-Competition.


(a)           Cannavino agrees that during his employment with the Company and,
if qualified for severance payments or a consulting fee as described in
paragraph 7 (a)(i) and 11, respectively, of this Agreement, for the term of the
severance payments or consulting payments, as the case may be, he will not,
without the prior written approval of the Board, directly or indirectly, through
any other individual or entity, (i) become an officer or employee of, or render
any services (including consulting services) to, any competitor of the Company,
(ii) solicit, raid, entice or induce any customer of the Company to cease
purchasing goods or services from the Company or to become a customer of any
competitor of the Company, and Cannavino will not approach any customer for any
such purpose or authorize the taking of any such actions by any other individual
or entity, or (iii) solicit, raid, entice or induce any employee of the Company,
and Cannavino will not approach any such employee for any such purpose or
authorize the taking of any such action by any other individual or
entity.  However, nothing contained in this paragraph 12 shall be construed as
preventing Cannavino from investing his assets in such form or manner as will
not require him to become an officer or employee of, or render any services
(including consulting services) to, any competitor of the Company.


(b)           During Cannavino’s employment with the Company and at all times
thereafter, Cannavino shall not disclose to any person, firm or corporation
other than the Company any trade secrets, trade information, techniques or other
confidential information of the business of the Company, its methods of doing
business or information concerning its customers learned or acquired by
Cannavino during Cannavino’s relationship with the Company and shall not engage
in any unfair trade practices with respect to the Company.


 
5

--------------------------------------------------------------------------------

 
13.           Enforcement.


(a)           The necessity for protection of the Company and its subsidiaries
against Cannavino’s competition, as well as the nature and scope of such
protection, has been carefully considered by the parties hereto in light of the
uniqueness of Cannavino’s talent and his importance to the
Company.  Accordingly, Cannavino agrees that, in addition to any other relief to
which the Company may be entitled, the Company shall be entitled to seek and
obtain injunctive relief (without the requirement of any bond) for the purpose
of restraining Cannavino from any actual or threatened breach of the covenants
contained in paragraph 12 of this Agreement.


(b)           If for any reason a court determines that the restrictions under
paragraph 12 of this Agreement are not reasonable or that consideration
therefore in adequate, the parties expressly agree and covenant that such
restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration and scope identified in paragraph 12 as will
render the restrictions valid and enforceable.


14.           Notices.  Any notice to be given to the Company or Cannavino
hereunder shall be deemed given if delivered personally or mailed by certified
or registered mail, postage prepaid, to the other party hereto at the following
addresses:


 
To the Company:                 Direct Insite Corp.
80 Orville Drive
Bohemia, New York 11716


Copy to:                                David H. Lieberman, Esq.
Beckman, Lieberman & Barandes, LLP
116 John Street
Suite #1313
New York, New York 10038


To: Cannavino:                    James A. Cannavino
6501 Red Hook Plaza, Suite 201-PMB
Red Hook, St. Thomas, USVI 00802


Copy to:                                Jim.cannavino@mail.com


And


Gary Simon, Esq.
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
 
 
 
6

--------------------------------------------------------------------------------

 
Either party may change the address to which notice may be given hereunder by
giving notice to the other party as provided herein.


15.           Attorneys Fees.  The Company shall reimburse Cannavino for his
reasonable attorney’s fees and expenses incurred in connection with entering
into this Agreement.


16.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company, its successors and assigns, and upon
Cannavino, his heirs, executors, administrators and legal representatives.  No
party may assign this Agreement without first obtaining the written consent of
the other party hereto.  The Company may assign this Agreement to any successor
to all or substantially all of its assets, provided, however, that the Company
shall require such successor to expressly assume and agree to perform this
Agreement to the same manner and to the same extent that the Company would be
required to perform it if no such succession has taken place.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties except as specifically otherwise indicated herein.


18.           Jurisdiction and Venue.  It is hereby irrevocably agreed that all
disputes or controversies between the Company and  Cannavino arising out of, in
con­nection with or relating to this Agreement shall be exclusively heard,
settled and determined by arbitration to be held in the City of New York, County
of New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Asso­ciation to be conducted before three arbitrators, who shall all
be either  attorney(s) or retired judge(s) licensed to practice law in the State
of New York. York, New York. Any award made by such arbitrators shall be binding
and conclusive for all purpose thereof and may be entered as a final judgment in
any court of competent jurisdiction. The parties also agree that judgment may be
entered on the arbitrator's award by any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court located in the City of New
York, County of New York, or in the State of New York for this purpose. The cost
and expenses of such arbitration shall be borne in accordance with the
determination of the arbitrators and may include reasonable attorney’s fees,
however, Cannavino’s maximum liability for costs and fees shall not exceed
$5,000. Each party hereby further agrees that service of process may be made
upon it by registered or certified mail or personal service at the address
provided for herein. In the event of any material breach of this Agreement by
the Company, when no material breach has occurred by Cannavino, actual damages
would be difficult to determine, and the parties, therefore, agree that as
liquidated damages Cannavino shall be entitled to receive the balance of the
compensation/ payments and benefits specified in paragraph 7(c) of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 


19.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Florida.


20.           Indemnification. The Company indemnifies Cannavino to the maximum
extent  permitted by law and to the maximum extent permissible for all
activities taken since he has been involved with the Company and for 7 years
after his termination of employment hereunder in accordance with the 2004
Indemnification Agreement executed between Cannavino and the Company.



 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.


DIRECT INSITE CORP.


By:  /s/ Michael Beecher
Michael Beecher / Chief Financial Officer




/s/ James A. Cannavino
James A. Cannavino

 
9

--------------------------------------------------------------------------------

 

ATTACHMENT A


[dirigraph.jpg]

